Citation Nr: 0804608	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1982 and from September 1995 to February 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before a Decision Review 
Officer in March 2006.  A copy of the hearing transcript has 
been associated with the file.

A review of the record reflects that the veteran also 
perfected appeals for a special monthly pension and non-
service-connected pension.  These benefits were granted by 
rating decision dated March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has indicated that his right ear hearing loss 
was the result of exposure to noise during his periods of 
active service.  

A request for the appellant's relevant service medical 
records and personnel records was made of the Department of 
the Army in May 2005.  In June 2005, a response was received 
indicating only that the appellant had been discharged.  No 
other records were included, and no further attempts to 
obtain the requested records were made.      

Service medical records from the appellant's service with 
both the Navy and the Navy Reserves are of record.  However, 
the records appear to be incomplete, as no entry or 
separation examinations from the appellant's active Navy 
service are included.  

The Board notes that 38 C.F.R. § 3.159(c)(2) requires VA to 
make attempts to obtain records in the custody of a Federal 
department until it is determined that the records do not 
exist or that further efforts would be futile.  Upon remand, 
the National Personnel Records Center should be contacted and 
the appellant's records associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC provide all of 
the appellant's service medical records 
from July 1982 to October 1982, and any 
remaining Navy records from September 1995 
to February 1996, particularly the 
appellant's entry and separation 
examinations.  Any records obtained should 
be associated with the claims folder.  

2.  In the event that additional service 
medical records and/or service personnel 
records cannot be located, request that 
the veteran complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his military service and 
his reported inservice injury, to include 
his full company designation, the name and 
location of any facilities in which he was 
treated, the length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army and 
Joint Services Records Research Center so 
that a search of alternative sources can 
be undertaken.  Specific requests for 
alternative records showing noise exposure 
or treatment for hearing loss or an ear 
injury with the Army from July 1982 to 
October 1982, and/or with the Navy from 
September 1995 to February 1996, should be 
made.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
